DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 Status of Claims
Claims 20 and 30 are amended in view of applicant’s response filed 5/31/2022.  Claims 1-19, 24, 26, 31, 33 are canceled.  Therefore, claims 20-23, 25, 27-30, 32 and 34-36 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20-23, 25, 27-28, 30, 32 and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue US 2009/0020185 A1(Inoue), and further in view of Komiyama et al. US 6,447,620(Komiyama).
Inoue teaches a process for treating a zinc or zinc alloy plated substrate by immersion in a hexavalent chromium free conversion coating solution (abstract) comprising 0.02-0.2mol/L of trivalent Cr [0025], 0.5-20g/l of Co ions (i.e. 0.01-0.34mol/l)[0038], 0.001-0.07mol/L of a sulfur compound, such as thiourea[0027-0028] (i.e. 0.1-5g/l) and 1-40g/l of chelating agent, preferably oxalic acid[0031](i.e. 0.01-0.32mol/L), wherein the pH of the coating solution is 0.5-4[0040].  Inoue further teaches that the trivalent Cr ions can be obtained by the reduction of hexavalent chromium ions or chromic acid with a reducing agent[0025].
However, Inoue does not explicitly teach the claimed ascorbic acid, tannic acid and/or gallic acid and salts thereof as the reducing agent.
Komiyama teaches a hexavalent Cr containing treatment solution that additionally contains trivalent Cr ions produced by adding a reducing agent such as ascorbic acid, tannic acid and gallic acid(col. 11 lines 30-43).
Regarding claims 20, 25, 30 and 32, it would have been obvious to one of ordinary skill in the art to have incorporated reducing agents such as ascorbic acid, tannic acid and gallic acid of Komiyama when hexavalent Cr is used in the coating solution of Inoue in order to produce trivalent Cr by reduction of hexavalent Cr as desired by Inoue.
Additionally, the amounts of Cr(III), thiourea, the delating agent and the pH of the coating solution of Inoue read on the claimed amounts of Cr(III), thiourea, the delating agent and the pH.  Furthermore, the amount of Co overlap the claimed Co amount.  Therefore, prima facie case of obviousness exists.  See MPEP 2144.05.   Furthermore, since the hexavalent Cr free coating solution of Inoue contains the same amount of Cr(III) as claimed, one of ordinary skill in the art would have expected significantly the same Cr(VI) concentration in the coating film as claimed.
Regarding claims 21-23, since Inoue teaches using the same conversion coating solution, and the coating time and temperature as taught in Inoue[0036] is also significantly similar to the claimed coating time and temperature as discussed in the instant specification, one of ordinary skill in the art would have found it obvious that the coating resulting from the process of Inoue to have substantially similar Co and Cr(III) coating weight as claimed.
Regarding claims 27 and 34, Inoue further teaches that the molar ratio of the chelating agent to Cr(III) ranges from 1 to 2[0031], which reads on the claimed chelating agent to Cr(III) molar ratio. Therefore, a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 28 and 35, Inoue does not teaches nitrate ions as a mandatory component in the coating solution, which meets the limitation of 500ppm or less.
Claims 29 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Inoue in view of Komiyama, and further in view of Yamamoto et al. US 2007/0023104
(Yamamoto).
The teachings of Inoue in view of Komiyama are discussed in section 5 above. However, Inoue in view of Komiyama do not explicitly teach the claimed quinoline compound.
Yamamoto teaches a trivalent chromium treatment solution that additionally contains quinoline[0021]. This addition reduces the overall coefficient of friction in the resulting chemical conversion film [0018].
Therefore, it would have been obvious at the time of invention for one of ordinary
skill in the art to add a quinoline compound as taught by Yamamoto to the chemical conversion treatment solution of Inoue in view of Komiyama in order to obtain a chemical conversion film having a lower coefficient of friction.
Response to Arguments
Applicant’s arguments in the response filed 5/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733